 Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 1 of 11. PageID #: 6




                      EXHIBIT B
COMPLAINT TO TRANS UNION, LLC
        Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 2 of 11. PageID #: 7



                                                                      c°"»T°%gON PLEASE .
                                                                         MtQ'm


                        IN THE COURT OF COMMON PLEAS
                             PORTAGE COUNTY, OfflO

STEVE J.MLEY                                 ) CASE NO.:
a.k.a.STEVENJ.RELEY                          )
886 Susan Road
Ravenna, OH 44266
                                             )
                                             )
                                                  2021CV00130                                    ^-




                                             ) JUDGE
                           Plaintiff,        )
           V.                                )            JUDGE BECKY L. DOHERTY
                                             )                                      ••I" '^ .
                                                                    .:^".;:-^ •'•••-'•:-
EOS CCA                                      ) COMPLAINT FOR MONEY
P.O. Box 329                                 ) DAMAGES AND OTHER
Norwell,MA 02061 ) RELIEF
                                             )
and                                          )
                                             )
EXPERIAN INFORMATION SOLUTIONS, INC. )
c/o CT Corporation System, Statutory Agent   )                               •' •••:^': ':'..••
4400 Easton Commons Way, Suite 125           )
Columbus, OH 43219 )
                                             )
and                               .        . )
                                             )
TRANS UNION, LLC                             )
c/o The Prentice-Hall Corp. System, Inc.     )
Statutory Agent                              )                              •' . •. . .'. • ••

50 West Broad Street, Suite 1330             )
Columbus, OH 43215                           )
                                             )
                            Defendants.      )
                                             )
Please also serve Defendant Experian at:     )
                                             )                               .;


Experian                                     )                    ;'. • '. ;."^ '••••' ••'.
701 Experian Parkway                         )
Alien, TX 75013                               )




                                                                   "^             \-^ ~1
                                                                             D
                                                                                  ; .i-1
       Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 3 of 11. PageID #: 8             - .-.l , .- - " -^.~.
                                                                                               .•




                               JURISDICTION AND VENUE

       NOW COMES Plaintiff, Steve J. Riley, by and through undersigned counsel, and for .his

complaint against EOS CCA ("EOS"); Experian Information Solutions, Inc., ("Experiari") and
Transunion, LLC ("TransUnion") (collectively "Defendants"), asserts the following:

       1) Defendant EOS is a "debt collector" as defined by the Fair Debt Collection.,
Practices Act ("FDCPA").
                                                                                                  •.•-,
       2) EOS has collected and continues to attempt to collect an alleged debt from
Plaintiff who resides m Ravenna, Ohio, and within this Court's jurisdiction

       3) Said collection efforts have occurred, and continue to occur, in Ravenna Ohio and
                                                                                    ".:/ : • ••'•'; "; •
within this Court's jurisdiction. . .
       4) Defendant Experian is a consumer reporting agency as defined by 1:5 USC §1681a
(f).
       5) Defendant TransUnion is a consumer reporting agency as defined by l-5-USC.' . .
§1681a(f).                                                                        .       .
       6) .The term "consumer reporting agency" means any person which, for monetary
fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the
practice of assembling or evaluating consumer credit information or other information on';,;..                     .'-'



consumers for the purpose of furnishing consumer reports to third parties, and which uses any
means or facility of. interstate commerce for the purpose. See 15 USC §1681a (f). .
       7) Defendants are each a "supplier" as defined in R.C. §1345.01(0), of the Ohio

Consumer Sales Practices Act. • •: ..
                                                                                      ••


       8) The alleged debt at issue herein is primarily for personal, family or household use, , .
                                                                                      '•'•'. • •. '

therefore, EOS's collection efforts are a "consumer transaction" as defined by O.R.C. 1345.01
(A).

                                               2       •      '   .     -     .   •      •         •

                                                                                            -;
       Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 4 of 11.j^^—
                                                                     PageID         #: 9
                                                                       -. • •••; —^.-r-;.^ - -,-




       9)      The reporting of an individual's credit history (for the consumer) is primarily for
personal, family or household use and is a "consumer transaction" as defined by O.R.G, 1345,01,. .
(A).
       10) The amoimt in controversy exceeds $25,000.00. . •

       11) This action is properly venued in Portage Coimty, Ohio.
       12) This Court has subject matter jurisdiction over the claims .set' forth in. this
Complaint.

       13) This Court has personal jurisdiction over Defendants.


                                FACTS COMMON TO ALL CLAIMS

        14) Plaintiff incorporates each of the precedmg paragraphs as if fully set forth herein. .
        15) Defendants were all notified by Plamtiffthat the alleged debt at issue herein was
misreportmg on his credit report; that it was not his debt; and that Defendants should verify said
account and correct Plaintiff s credit report by deleting the inaccuracy (ies). .:, • ;;
        16) Despite the fact that Plaintiff has advised Defendants that this .was not his account.
and that he does not owe this money. Defendants have continued to falsely and maliciously
report this alleged debt on Plaintiff's credit report which has created and resulted in derogatory
information to remain on Plaintiffs credit report.                                      .•<•.'.•• ^.,:'-
        17) Defendants Experian and TransUnion failed and/or refused to . conduct . a .....
reasonable review of Plaintiffs credit history and to remove the misreporting information
regarding the alleged debt at issue herein from Plaintiff's credit report.
        18) Defendants Experian and TransUnion have defamed Plamtiff by reporting •false;, .• . . •.
                                                                                         .:
infonnation to all potential creditors that look at his Experian and TransUnion credit report(s)
                                                                                                  •V'


while the information of the alleged debt at issue herein has been misreportirig.

                                                 3
                                                                                        ':•• .;.:•.;.-/.
                                                                                           ' r.
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 5 of 11. PageID #: 10
                                                                           ^*^^ '^^r^^^T^'^*"'"




                                                                                                           '.'"' : ' • ' ^


       19) Due to the obvious and derogatory affect of the misreporting of a false debt and. a
collection account on PlaintifFs credit report. Plaintiff has been forced to hire one or more
attorneys to perform legal services m order to have the inaccurate mfonnation removed,

mcluding, but not limited to, the filing of this action and the costs associated therewith to:: i ,.. :;.
effectuate the removal. • .
                                                                                                        .: ..•••'•• '•• •

             COUNT I: FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)
                               (As to Defendant EOS)

       20) Plaintiff incorporates each of the preceding paragraphs as if fully set forthherem.
                                                                                                      •''.:.- ••• •• '•.'..
       21) EOS has violated the FDCPA by making false representations of the character,
amount and/or legal status of the alleged debt at issue. • !. .' ;
       22) EOS has further violated the FDCPA by attempting to collect monies j&om
Plaintiff, which are not expressly authorized by an agreement 'between the parties; '• : .
                                                                                                          ./••',._• . -.


       23) EOS has further violated the FDCPA by using unfair and unconscionable means '
to attempt to collect an aUeged debt from Plaintiff, to wit: placing the alleged debt on Plaintiff's
credit report(s) without proof or evidence that Plaintiff owes the alleged debt.
       24) EOS has further violated the FDCPA by attempting to collect a debt &om Plaintiff ,
that he does not owe. . .

       25) Pursuant to the FDCPA, Plaintiff is entitled to statutory damages and attorney's
fees from EOS.

       26) As a result of EOS violating the FDCPA, EOS should be ordered to cease .aU..                              .••.
                                                                                                  ••". •'. ' •
collection efforts on the alleged debt at issue herein and to refrain fi-om reporting this alleged
                                                                                                               •• • . - •


account to all credit reporting agencies (i.e. the Credit Bureaus).
                 COUNT II: FAIR CREDIT REPORTING ACT f'FCRA")
                                (As to Defendant EOS)                                               .;. ,. :
                                                                                                           : ... •• • •


       27) Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein.

                                                4                                                         •':-.; '•"•••^
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 6 of 11. PageID #: 11




       28) EOS is a "Furnisher" as used in the Fair Credit Reporting Act ("FCRA")(15 .
U.S.C. §1681, et seq.). : •
       29) Pursuant to the provisions of the FCRA, EOS has an affirmative duty to refrain
j&om placing any false information on Plaintiff's credit report. . . - '
                                                                                            "•^-:.'.':s. '
       30) Pursuant to the provisions of the FCRA, EOS has an equally affirmative duty to
conduct a reasonable invesdgation into the accuracy of its reporting to any Credit Bureau when a
dispute is filed as to such reporting.
       31) Despite its duties, EOS is misreporting the alleged account at issue on Plaintiff's.
credit                               report.                                     .          .
       32) In response. Plaintiff has disputed the reportmg of fhis alleged account with the
Credit Bureaus.

       33) As a result, EOS verified the reporting of the alleged account with .'the Credit . ...
                                                                                                .••.-" . . •
Bureaus.

       34) However, EOS has failed and refused to correct their reporting of the alleged
account with the Credit Bureaus.

       35) As a result, EOS willfully and/or negligently placed false, derogatory and.. .-
misleading infonnation on Plamtiffs credit report.

       36) EOS has failed and refused to conduct a reasonable investigation -into :the
accuracy of its reporting of the alleged account at issue herein to tfae Credit Bureaus after
receiving notice that Plamtiff was disputing same with the Credit Bureaus. : .:
       37) Based upon the above-cited willful and/or negligent violations of the FCRA,
Plaintiff seeks damages against EOS in an amoimt set forth herein, in addition to punitive
damages and reasonable attorneys' fees as provided in said Act.



                                               5
                                                                                      •-,
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 7 of 11. PageID #: 12




                COUNT III: FAIR CREDIT REPORTING ACT f'FCRA")
                     (As to Defendants Experian and TransUnioh)

       3 8) Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein.:- , .
       39) Pursuant to the provisions of the Fair Credit Reporting Act ("FCRA"), Section

1681 et seq.. Title 15, U.S. Code, Experian and TransUnion had an affirmative duty.to refrain

from placing any false information on Plaintiff's credit reports and to only report accurate ':" •. ••.

information on said report. . .. .•' . • . .;

       40) Plaintiff has attempted to have Experian and TransUnion correct the account at

issue on his credit report on one or more occasions. . . .

       41) Experian and TransUnion have failed and/or refused to correct their/false • ' ' . .

reporting of Plaintiff's credit. . " •' . '• .

       42) Experian and TransUnion have negligently failed to maintain and/or follow

reasonable procedures to assure maximum possible accuracy of the information it reported to one

or more third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b). ' • . • : •

       43) After receiving PlamtifP s consumer dispute to the Errant Trade Lme(s), Experian;

and TransUnion negligently failed to conduct a reasonable reinvestigation as required by 15

U.S.C.                              §         1681L                              .     •;        .    •
                                                                                        • •• .' .' • •
       44) Experian and TransUnion willfully and/or negligently have continued to .

erroneously report derogatory and misleading information on Plaintiffs credit report(s) .despite • •

Plaintiffs demands to have it removed from his report(s).

       45) Experian and TransUnion failed to timely conduct the .reinvestigation..of
                                                                                                      1
Plamtiffs credit report, as required by the FCRA. . . • . •
                                                                                          . I. .. •


       46) Experian and TransUnion failed to timely provide written notice to Plaintiff of .the •

results of the reinvestigation of Plaintiffs credit report, as requu-ed by the FCRA.


                                                 6
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 8 of 11. PageID #: 13




       47) Further, Experian and TransUmon failed to timely provide Plamtiff certain
                                                                                                       .,•.•
statements and notices with respect to the remvestigation, as reqiiired by the FGRA
       48) Based upon the above-cited willful and/or negligent violations of the .FGRA, • •,.
Plaintiff seeks damages against Experian and TransUnion, in an amount set forth herein, in

addition to punitive damages and reasonable attorneys' fees as provided in said Act. ..:
                                  COUNT FV: DEFAMATION                                                  .../ •' '.' • '•;•

                                    (As to all Defendants)
       49) Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein.
       50) Plaintiff and his agents have repeatedly advised Defendants that he does not owe
the alleged debt at issue and that, by reporting the information on his credit report. Defendants. • .
                                                                                                '', •.'-. •.•-

were willfully inisreporting the trade Ime.

       51) Defendants, by reporting inaccurate information on Plaintiffs credit reports, after

being advised of the misreportmg and then defiantly and arrogantly failing to investigate the
reporting and. correct same, have made false and malicious publications against Plaintiff with an, . .
intent to injure Plaintiff's reputatioii, or to expose him to public contempt, ridicule, shame, pr
disgrace or to affect him injuriously in his ti'ade, business or profession.
       52) Defendants have defamed Plaintiff by advising third persons that Plaintiff owes a
                           —'••::"... • .
debt the he does not owe. . •• .. .
                                                                                                           •• :


       53) Defendants have further defamed Plaintiff by havmg false and derogatory marks

placed on Plamtiffs credit reports despite being asked to take them off said reports.

       54) Plaintiff has been damaged by Defendants' defamation in that his reputation is.
injiired, he has had to expend monies to retain professionals to dispute, verify and get the',
derogatory trade line removed from his credit report and will continue to be damaged, until such
matters are fully corrected.


                                                7                                          ;:' .';•'
                                                                                                                      ;: -
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 9 of 11. PageID #: 14
                                                                                               •^-:-y




       55) Defendants' defamation is the cause-in-fact and proximate cause of the damages
                                                                                         •'. ••' .

suffered by Plaintiff, which includes loss of credit, damage to reputation, trade, and business, m .'
                                                                                                   ••'_ .-.''. "- .


addition to further damages set forth herein.

       56) As a result of Defendants' defamation of Plaintiff, he is entitled to monetary
damages, including, but not limited to, punitive damages and compensatory damages.
             COUNT V: CONSUMER SALES PROTECTION ACT f'CSPA")
                                      (As to all Defendants) . ' " '
       57) , Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein. ' • • •. ••••:
       58) By violating the FCRA and the FDCPA, Defendants have violated the Ohio
Consumer Sales Practices Act, being O.R.C. §1345.01, et seq. (The "CSPA"). . - .
                                                                                                          ., . •: ..

       59) Each of Defendants' violations of tfae FCRA and/or the FDCPA is :a; separate-.
violation of the CSPA. • . ::; :- .;
       60) As a result, Plaintiff is entitled to damages in the amount of $200.00 for each of
Defendants'.violations of the CSPA. • . .

       61) As a result of Defendant's violations of the CSPA, Plaintiff is entitled to
compensatory damages, statutory damages, treble damages and attorney's fees as -agauist •
Defendants.

                     COUNT VI: WILLFUL OR NEGLIGENT CONDUCT
                                                                                                 . .•.'.,'
                            (As to Defendants Experian and TransUnion)

       62) Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein. •
       63) The PCRA imposes several duties on a credit reporting agency..' One such duty
being to report accurate mformation on a consumer's credit report. See 15 U.S.C. §1681e.
       64) Another duty reqiures a credit reporting agency to conduct a reasonable. •..
investigation to "detennine whether the disputed infonnation is inaccurate." See. 15 U.S.C..



                                                 8
                                                                                                  ...:...•;;.
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 10 of 11. PageID #: 15




§1681i(a)(l)(A). This section of the FCRA also places a limit of 30 days for the credit reporting
agency to conclude this mvestigation.

       65) Experian and TransUnion have breached their duties to the Plaintiff consumer in'.-. .' ...
this case as set forth by the FCRA by willfully and/or negligently reporting the-false, and : . . '
derogatory information, as set forth herein and then by failing to correct Plaintiff's credit report.
       66) Plaintiff has been damaged by Experian's and TransUnion's willful and/or
negligent conduct, and will continue to be.damaged until such matters are fully and completely:': . . - .. ..,
resolved.                                                                          .          .            .

       67) Experian and TransUnion have willfiilly and/or negligently failed to follow re- ' •
investigation procedures upon receipt of a notice of dispute under §1681i(a)(2).
        68) Experian's and TransUnion's -willJEul and/or negligent conduct is the cause-m-fact •;
and proximate cause of the damages suffered by Plaintiff which includes, but is not limited to: •. . . ..•
loss of credit, damage to reputation, trade, and business, in addition to further damages set forth
herein.                                                                                .
                                                                                        ' ^'; ••;••••.; .^.:... ''
       69) Based upon the above-cited negligence of Experian and TransUnion,: Plamtiff ' ' •:\
seeks damages against Experian and TransUnion, in an amount set forth herein, in addition to '. ;
punitive damages and reasonable attorneys' fees as provided for under applicable Ohio law.
       WHEREFORE, Plaintiff Steve J. Riley prays for judgnient against Defendants EOS,
                                                                                                 '• ^ •''
Experian and TransUnion, for the maximum amount of statutory damages as pennitted by the- : ;
FDCPA, FCRA and CSPA, compensatory damages, punitive damages, incidental damages, . .
reimbursement for all reasonable attorneys' fees expended to have the trade Ime item removed,
along with the affirmative relief that Defendants be ordered to unmediately act to..correct all
false, inaccurate,, incorrect and misleading information contained on Plaintiff's credit reports and
with all other credit reporting companies reports, in addition to any further relief as: .this . •

                                                 9
      Case: 5:21-cv-00642-PAG Doc #: 1-2 Filed: 03/22/21 11 of 11. PageID #: 16




Honorable Court shall find, make, and Order in this Cause, with all Court and Litigation costs'.of..;; . . :..

this action to be assessed against Defendants.

                                            Respectfully subgiitted by^.

                                               ^        ^
                                                        /QLTElR-^907.8988)
                                            Dworken & Bernstein Co., LPA
                                            60 South Park Place
                                            Painesville, OH 44077
                                            (440) 352-3391 (440) 352-3469 Fax
                                            ewalter(%dworkenlaw. com
                                            Attorney for Plaintiff

                                             and
                                                                                                     ., .-.•'.•

                                            ^                              ^^•)
                                            ROBERT^. WILLIS (#0062740)
                                            Petronzio Schneier Co., LPA (OfCovnseF)
                                            26401 Emery Road, Suite 105
                                            Cleveland, OH 44128
                                            (216)464-3336
                                            rwillis(5),os-law.com
                                            Attorney for Plaintiff




                                                                                               ;..



                                                                                                         ...'•-•




                                                 10
